DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 3/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “…is configured to control and/or regulate the temperature control device for controlling the temperature of the dosing material as a function of at least one input parameter…” The function claimed which regulates the temperature is not disclosed in the specification, while it is described as having a number of possible or preferred input parameters this is insufficient to convey to one skilled in the relevant art what the function is and how it operates to regulate the temperature by controlling the temperature control device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-4, 6, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It should be noted that structure like the cooling device, which are unclear if present, are further limited in dependent claims such as 3, 5, and 8. 
Regarding claim 8, the phrase "particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “the cooling device and the heating device…are configured separately,” but does not disclose how the devices are configured or how the devices being configured “separately” impacts the structure. The claim is reciting a goal to be achieved without the necessary structure or steps to achieve the claims goal. See MPEP 2173.05(g).
Claim 9 recites the limitation "temperature zone" in line 3.  The antecedent basis of this claim is confusing as it is unclear if this refers to the first, second or third temperature zone. 
Claims 2, 5, 7, 10 depend from the claims above and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (DE 102017003020; Machine Translation Provided) in view of Hartmeier (WO 2017213920 A1).
Claim 1, Walther discloses a housing, comprising a feed channel (3) for dosing material, a nozzle (FIG 1; Paragraph 61), a discharge element (Paragraph 61) and an actuator unit (Paragraph 61) coupled to the discharge element and/or the nozzle, and having a dosing material reservoir (4) coupled to the housing or integrated into the housing, 
- the dosing system (100) having a plurality of temperature control devices (13, 13’, 13”, 13’”, 13””) which are each assigned to different temperature zones of the dosing system in order to control the temperature zones differently, 
- at least one first temperature zone being assigned to the dosing material reservoir (13, 12) and at least one second temperature zone (13””, 12””) being assigned to the nozzle and 
- preferably at least one of the temperature control devices, preferably at least the temperature control device assigned to the dosing material reservoir.
But is silent on a cooling device having a cold source.
Hartmeier teaches a cooling device having a cold source (1012; FIG 1-3; Paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther with cooling device as taught by Hartmeier in order to provide maintaining the material at a desired temperature while the material is dispensed onto a substrate or workpiece.

Claim 2, the modified apparatus of Walther discloses wherein the cold source of the cooling device is configured to cool a cooling medium of the cooling device to a predeterminable temperature and/or wherein the cold source comprises at least one vortex tube (Hartmeier: 1012; FIG 1-3; Paragraph 31).

Claim 3, Walther discloses having a control unit (6) and/or regulating unit to control and/or to regulate the temperature control device.

Claim 4, Walther discloses wherein the temperature control device, preferably at least the temperature control device assigned to the nozzle, comprises a heating device (13””).

Claim 5, the modified apparatus of Walther discloses wherein the temperature control device is assigned a control unit (6) and/or regulating unit which is configured to separately control and/or to separately regulate the cooling device (1012; FIG 1-3, Paragraph 31) and the heating device (13, 13’, 13’”, 13””) of the temperature control device.

Claim 6, Walther discloses wherein the control unit (6) and/or regulating unit is configured to control and/or regulate the temperature control device (13, 13’, 13’”, 13””) for controlling the temperature of the dosing material as a function of at least one input parameter (See 112 above; Paragraph 5, 61).

Claim 7, Walther wherein the temperature control device (13, 13’, 13’”, 13””) is assigned to at least one temperature sensor (12, 12’, 12’”, 12””) in the dosing system for generating the input parameter.

Claim 8, the modified apparatus of Walther discloses wherein the cooling device (1012; FIG 1-3, Paragraph 31) and the heating device (13, 13’, 13’”, 13””) of the temperature control device are configured separately (See 112 above).

Claim 9, Walther discloses wherein the dosing system (100) comprises at least one further temperature control device (13’”) which is assigned to a third temperature zone (12’”, 13’”), which temperature zone is assigned to the feed channel (3) of the dosing system (100).

Claim 10, Walther discloses wherein the dosing material reservoir (4) comprises a dosing material supply container (4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754